DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 26, 2021 has been received and considered. By this amendment, claims 1-3, 5, 8-10, 14, 21, and 22 are amended, claim 26 is added, and claims 1-26 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/15/2021 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 16 require that “the interface unit has no substantial function other than to operate in conjunction with the defibrillator”. However, the originally-filed disclosure 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claimed structure cannot be reasonably determined. In particular, it is unclear to a person of ordinary skill in the art if Applicants intend claim 1 to be drawn to the structure of the subcombination (i.e. “defibrillator”) alone, or alternatively, Applicants intend claim 1 to be drawn to the structure of the “defibrillator” in combination with the “interface unit.” Claim 1 begins: “A defibrillator...” Claims 2-4 and 7-9 begin: “A defibrillator as recited in claim....” From this evidence, a person of ordinary skill in the art could reasonably interpret claims 1 – 4 and 7-9 as being drawn to a “defibrillator” alone. However, claim 1, lines 9-11 recites “a first connector suitable for electrically coupling an interface unit to the defibrillator when the interface unit is physically attached to the defibrillator, the interface unit including a connectivity module that facilitates wireless communication with a remote server.” From this evidence, a person of 
Because a potential infringer of claim 1 would not know if direct infringement required creation or importation (i.e. possession) of the subcombination “defibrillator” alone, or if direct infringement required possession of the combination “defibrillator” and “interface unit,” claim 1 is indefinite under 35 U.S.C. §112 2nd paragraph.
To overcome this particular 35 U.S.C. §112, 2nd paragraph rejection and assuming Applicants’ original specification supports such an amendment under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that if its Applicants desire to claim only the subcombination “defibrillator,” the body of claim 1 must be amended to include (or positively recite) only structure from the claimed defibrillator. Alternatively, if its Applicants desire to claim the combination “defibrillator” in addition to the “interface unit,” the preambles of claims 1-4 and 7-9 must be amended to reflect Applicants’ intent (e.g. claim 1 could be amended to recite --A system comprising--). For interpretation purposes, the interface unit is treated as an intended use limitation. Claims 2-4 and 7-9 are further rejected due to dependence from Claim 1.
The term "no substantial function" in claims 5 and 16 is a relative term which renders the claim indefinite.  The term "no substantial function" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what functions would be considered substantial or non-substantial as claimed.
Claim 10 is indefinite because the claimed structure cannot be reasonably determined. In particular, it is unclear to a person of ordinary skill in the art if Applicants intend claim 10 to be drawn to the structure of the subcombination (i.e. “defibrillator”) alone, or alternatively, Applicants intend claim 10 to be drawn to the structure of the “defibrillator” in combination with the “interface unit” and “external device”. Claim 10 begins: “A defibrillator...” Claims 11-13 and 18-25 begin: “A defibrillator as recited in claim....” From this evidence, a person of ordinary skill in the art could 
Because a potential infringer of claim 10 would not know if direct infringement required creation or importation (i.e. possession) of the subcombination “defibrillator” alone, or if direct infringement required possession of the combination “defibrillator”, “interface unit”, and “external device”, claim 10 is indefinite under 35 U.S.C. §112 2nd paragraph.
To overcome this particular 35 U.S.C. §112, 2nd paragraph rejection and assuming Applicants’ original specification supports such an amendment under 35 U.S.C. § 112 1st paragraph, the Examiner recommends (by way of example only) that if its Applicants desire to claim only the subcombination “defibrillator,” the body of claim 10 must be amended to include .
Claim 14 recites the limitation "the interface unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “an interface unit” in line 11. It is unclear if this is the same interface unit recited on lines 2 and 3 of the claim or is intended to be an additional interface unit.
Claim 14 recites the limitation “the interface unit” in lines 12, 14, 16, 19, and 20. If line 11 of the claim intends to recite an additional interface unit, it is unclear which interface unit is referred to be “the interface unit” throughout the rest of the claim.
Claim 26 recites the limitation "a remote server" in line 22. It is unclear if this is the same or a different remote server as that recited on line 9 of the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 2, 7, 10), 4, 18, 19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 8, 9, 27, 29, 32), 28, 23, 6, and 11, respectively, of copending Application No. 16/146,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims would be obvious to one having ordinary skill in the art upon a cursory review of the accompanying claims and disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action.
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. Regarding the rejection of claims 5, 6, and 14-17 under 35 USC 112(a) and 112(b), the Applicant argues that while the interface unit could in theory act as a paperweight, those skilled in the art would readily understand that such a user is not a substantial use of an interface unit having the functionalities recited in the various claims. However, Applicant’s arguments and specification fail to describe what would be considered a “substantial” function versus a non-substantial function. One of ordinary skill in the art would not know the metes and bounds of what Applicant is claiming because the term “substantial” would be up for interpretation. Applicant has not pointed to any recognized definition or understanding of what would be considered “no substantial function” as claimed. For at least these reasons, the rejections stand.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792